Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 1 of 29
FILED: NEW YORK COUNTY CLERK 07/26/2010                                        INDEX NO. 651089/2010
NYSCEF DOC. NO. 1Case   1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page  2 of 29
                                                                        RECEIVED   NYSCEF: 07/26/2010
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 3 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 4 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 5 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 6 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 7 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 8 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 9 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 10 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 11 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 12 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 13 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 14 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 15 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 16 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 17 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 18 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 19 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 20 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 21 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 22 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 23 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 24 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 25 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 26 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 27 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 28 of 29
Case 1:19-cv-05641-VSB Document 45-5 Filed 03/30/20 Page 29 of 29
